Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

1.	In the amendment filed January 14 2021, claims 1, 3, 6, 8, 11, 13, 16 and 18 have been amended. Claims 1 - 20 are currently pending for examination.

Response to Arguments
2.	Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 - page 11 (all), filed January 14 2021, with respect to claims 1 - 20 have been fully considered and are not persuasive.   
3.     Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the arguments do not apply to the reference being used in the current rejection.
4.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Hence a new ground of rejection is further presented in view of Jin et al. (US20110126037A1).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. (US20190102216A1) hereinafter Mathur in view of Hu et al. (US5574912A) hereinafter Hu further in view of Yao (WO2017031988A1) hereinafter Yao, and further in view of Jin et al. (US20110126037A1) hereinafter Jin.

As per claim 1.  A method implemented in a computing system for managing resources (Mathur, para0003 teaches in some computers, sets of software instructions that can be executed at least partially independent of one another are scheduled by an operating system to use a processor in a time-shared manner).
the method using a sliding window template (Mathur, para0044 teaches a set of recent executions used in the determination may be selected to be those executions of the processor-external command which complete in a sliding window of a fixed size).

          Hu however discloses to decrease busy-looping (Hu, col3 lines52-59 teaches the sending process might generate an "on" bit by performing time consuming operations (e.g., by busy-looping or using NOPs to waste CPU cycles) to use up an entire 10-ms quantum. The sending process could similarly generate an "off" bit by stopping at 5 ms (e.g., by using a WAIT instruction to surrender control of the CPU after issuing enough NOPs or other time consuming instructions to use up 5 ms)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to decrease busy-looping, as taught by Hu in the method of Mathur, so many computerized information systems include internal security which may provide users with different levels of access to the computerized information, and may protect the computerized information from other types of undesirable access, see Hu col1 lines42-46.
          Mathur and Hu do not explicitly disclose to hold a plurality of status values for a monitored resource; the plurality of status values generate a score that exceeds a threshold.
          Yao however discloses to hold a plurality of status values for a monitored resource (Yao, pg 6 par6 teaches before the cloud node pushes the acquired resource state value into the resource monitoring window, first determining whether the capacity of the resource monitoring window is full, and if so, moving the earliest resource state value out of the window, and then The obtained resource status value is pushed into the resource monitoring window [hold a plurality of status values for a monitored resource]; otherwise, the newly acquired resource status value is directly pushed into the resource monitoring window).
the plurality of status values generate a score that exceeds a threshold (Yao, pg 6 par7-par11 teaches S222, the cloud node calculates [generate a score] a resource state change value based on the resource state value and the recorded resource state value……S223. When the resource state change value is greater than the resource monitoring threshold [that exceeds a threshold], the cloud node determines that the resource state value meets the preset push condition).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to hold a plurality of status values for a monitored resource; the plurality of status values generate a score that exceeds a threshold, as taught by Yao in the method of Mathur and Hu, so the resource monitoring of the cloud computing data center is to improve the operation and service quality of the cloud computing data center, and to monitor the usage and operation of various resources in the cloud computing data center, see Yao pg3 col2.
          Mathur, Hu and Yao do not explicitly disclose including at least a first sliding window, for the monitored resource; determining a current status of the monitored resource; updating the first sliding window with the current status; determining a first sliding window status based on whether a first sliding window; and determining whether to sleep the monitored resource based on a decision-making table that uses at least the first sliding window status as input, updating a second sliding window to include the first 
          Jin however discloses including at least a first sliding window, (Jin, para0038 teaches the first sleep window [first sliding window]  and the first listening window represent a sleep window and a listening window that successively exist at an optional time point during the entire window in the sleep mode).
for the monitored resource; determining a current status of the monitored resource; (Jin, par0042 teaches if transmission of data [monitored resource] is generated during the first listening window (S103), the mobile terminal 100 decreases the second sleep window by a predetermined ratio (S104). If the data transmission is generated during the sleep window, the data is temporarily stored in a buffer until the subsequent listening window has arrived. The start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window).
updating the first sliding window with the current status; (Jin, para0042 teaches the start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window.).
determining a first sliding window status based on whether a first sliding window; (Jin, para0057 the terminal 100 starts counting simultaneously with starting the first listening window and transmits a message requesting that the second sleep window is increased to the base station 200, if transmission or receipt of data is not generated during a predetermined time. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the first listening window for a predetermined time, and a counting device. The base station 200 that receives the second sleep window increase request message transmits the response message thereto to the mobile terminal 100 and increases the first sleep window).
and determining whether to sleep the monitored resource based on a decision-making table that uses at least the first sliding window status as input. (Jin, par0062 teaches in the sleep mode, the mobile terminal 100 and the base station 200 start counting simultaneously with starting the first listening window and increase the second sleep window according to the predetermined rule, if the transmission or receipt of data is not generated for a predetermined time. To this end, the mobile terminal 100 and the base station 200 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the first listening window for a predetermined time and a counting device. The predetermined rule may include the increase ratio of the sleep window. The second sleep window may be increased at a ratio of (the first sleep window+the first sleep window*1/n), (the first sleep window+the first sleep window*1/n2) or the first sleep window*n, etc).
updating a second sliding window to include the first sliding window status as a status value of the second sliding window; and a second sliding window status. (Jin, par0043-0045 teaches if the transmission or the receipt of data is generated during the first sleep window [first sliding window] or the first listening window, the mobile terminal 100 transmits a message to request that the second sleep window [second sliding window] is decreased, to the base station 200. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the sleep window or the listening window for a predetermined time. The base station 200 that received the second sleep window decrease request message transmits the response message thereto to the mobile terminal 100 and decreases the second sleep window. The second sleep window decrease request message or the response message to the request may include length information on the decreased second sleep window….Meanwhile, the second sleep window and the subsequent sleep window(s) may be decreased at the same ratio or may be decreased at different ratios. By way of example of the latter, the sleep window(s) subsequent to the second sleep window may be decreased at a ratio of (the first sleep window−the first sleep window*1/n), (the first sleep window−the first sleep window*1/n2), the first sleep window*1/n, etc.
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of including at least a first sliding window, for the monitored resource; determining a current status of the monitored resource; updating the first sliding window with the current status; determining a first sliding window status based on whether a first sliding window; and determining whether to sleep the monitored resource based on a decision-making table that uses at least the first sliding window status as input, updating a second sliding window to include the first sliding window status as a status value of the second sliding window; and a second sliding window status, as taught by Jin in the method of Mathur, Hu and Yao, so power saving mode that minimizes power 

As per claim 2, the combination of Mathur, Hu, Yao and Jin disclose the method according to claim 1.
          Mathur further discloses sleeping the resource for a pre-determined time where the input maps to a sleep value in the decision-making table. (Mathur, para0102 teaches executions of network command 183 which complete within such a sliding window of predetermined length are also referred to as recent executions (which form a set of executions used in determination of polling limit 18A). Each element A[i] of the array 184 (FIGS. 9B, 9C) identifies how many of the recent executions of the network I/O command 183 completed in a duration between “i” and “i−1” without process 320 going to sleep (or entering an operating system wait). Hence, each time step 304 or step 330 is performed as described above, process 320 automatically updates the just-described array 184 (FIGS. 9B, 9C)).

As per claim 3, the combination of Mathur, Hu, Yao and Jin disclose the method according to claim 1.
          Mathur and Hu do not explicitly disclose a plurality of status values, generate a score that exceeds a threshold.
          Yao however discloses a plurality of status values, generate a score that exceeds a threshold (Yao, pg 6 par7-par11 teaches S222, the cloud node calculates [generate a score] a resource state change value based on the resource state value and the recorded resource state value……S223. When the resource state change value is greater than the resource monitoring threshold [that exceeds a threshold], the cloud node determines that the resource state value meets the preset push condition).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a plurality of status values, generate a score that exceeds a threshold, as taught by Yao in the method of Mathur and Hu, so the resource monitoring of the cloud computing data center is to improve the operation and service quality of the cloud computing data center, and to monitor the usage and operation of various resources in the cloud computing data center, see Yao pg3 col2.
          Mathur, Hu and Yao do not explicitly determining the second sliding window status based on whether, in the second sliding window.
          Jin however discloses determining the second sliding window status based on whether, in the second sliding window. (Jin, par0043-0045 teaches if the transmission or the receipt of data is generated during the first sleep window [first sliding window] or the first listening window, the mobile terminal 100 transmits a message to request that the second sleep window [second sliding window] is decreased, to the base station 200. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the sleep window or the listening window for a predetermined time. The base station 200 that received the second sleep window decrease request message transmits the response message thereto to the mobile terminal 100 and decreases the second sleep window. The second sleep window decrease request message or the response message to the request may include length information on the decreased second sleep window….Meanwhile, the second sleep window and the subsequent sleep window(s) may be decreased at the same ratio or may be decreased at different ratios. By way of example of the latter, the sleep window(s) subsequent to the second sleep window may be decreased at a ratio of (the first sleep window−the first sleep window*1/n), (the first sleep window−the first sleep window*1/n2), the first sleep window*1/n, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the second sliding window status based on whether, in the second sliding window, as taught by Jin in the method of Mathur, Hu and Yao, so power saving mode that minimizes power consumption of a mobile terminal is supported in a wideband wireless access system including IEEE 802.16e, Wimax, Wibro, see Jin pg3 col2.

As per claim 4, the combination of Mathur, Hu, Yao and Jin disclose the method according to claim 1.

          Mathur, Hu and Yao do not explicitly shifting values in the first sliding window after updating the first sliding window with the current status.
          Jin however discloses shifting values in the first sliding window after updating the first sliding window with the current status. (Jin, par0042 teaches if transmission of data is generated during the first listening window (S103), the mobile terminal 100 decreases the second sleep window by a predetermined ratio (S104). If the data transmission is generated during the sleep window, the data is temporarily stored in a buffer until the subsequent listening window has arrived. The start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of shifting values in the first sliding window after updating the first sliding window with the current status, as taught by Jin in the method of Mathur, Hu and Yao, so power saving mode that minimizes power consumption of a mobile terminal is supported in a wideband wireless access system including IEEE 802.16e, Wimax, Wibro, see Jin pg3 col2.

As per claim 5, the combination of Mathur, Hu, Yao and Jin disclose the method according to claim 1.
          Mathur further discloses wherein the monitored resource is a thread for packet processing, a set of threads for multi-queue packet processing, or a set of micro-tasks to be scheduled for processing. (Mathur, Fig.5A, para. 0079, 0119, 0120, teaches in some embodiments, when the command completes, instead of waiting for the sleep time period to end, the operating system  immediately move process (or thread) 20, 120 from the not-runnable queue to the runnable queue).

As per claim 6.  A network device to execute a method for manage resources usage (Mathur, para0003 teaches in some computers, sets of software instructions that can be executed at least partially independent of one another are scheduled by an operating system to use a processor in a time-shared manner).
(Mathur, para0044 teaches a set of recent executions used in the determination may be selected to be those executions of the processor-external command which complete in a sliding window of a fixed size).
the network device comprising: a non-transitory machine-readable medium having stored therein a packet processing system with a non-busy looping mode; (Mathur, para0114 teaches any non-transitory computer readable medium tangibly embodying software (also called “computer instructions”) may be used in implementing one or more acts or steps described above in reference to FIGS. 1A, 1B, 3A, 4, 5A, 5B, 6A, 6B, 6C, 7A and 7B, 8, 9A and 9C. Such software may include program codes stored in memory 180, 1060 and executed by processors 140-143, and processors 1040-1043 (FIG. 10). [These processors are with a no-busy looping mode].
and a processor coupled to the non-transitory machine-readable medium, the processor to execute the packet processing system, (Mathur, para0135 teaches the term “non-transitory computer-readable storage medium” as used herein refers to any non-transitory storage medium that participates in providing instructions to processors 140-143, and processors 1040-1043 for execution).
the packet processing system to initialize the sliding window template (Mathur, para0044 teaches a set of recent executions used in the determination may be selected to be those executions of the processor-external command which complete in a sliding window of a fixed size (e.g. 1 minute in duration, or 1000 executions) which ends when a current execution of the processor-external command start).
          Mathur however does not explicitly disclose to decrease busy-looping.
Hu, col3 lines52-59 teaches the sending process might generate an "on" bit by performing time consuming operations (e.g., by busy-looping or using NOPs to waste CPU cycles) to use up an entire 10-ms quantum. The sending process could similarly generate an "off" bit by stopping at 5 ms (e.g., by using a WAIT instruction to surrender control of the CPU after issuing enough NOPs or other time consuming instructions to use up 5 ms)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to decrease busy-looping, as taught by Hu in the network device of Mathur, so many computerized information systems include internal security which may provide users with different levels of access to the computerized information, and may protect the computerized information from other types of undesirable access, see Hu col1 lines42-46.
          Mathur and Hu do not explicitly disclose to hold a plurality of status values for a monitored resource; the plurality of status values generate a score that exceeds a threshold.
          Yao however discloses to hold a plurality of status values for a monitored resource (Yao, pg 6 par6 teaches before the cloud node pushes the acquired resource state value into the resource monitoring window, first determining whether the capacity of the resource monitoring window is full, and if so, moving the earliest resource state value out of the window, and then The obtained resource status value is pushed into the resource monitoring window [hold a plurality of status values for a monitored resource]; otherwise, the newly acquired resource status value is directly pushed into the resource monitoring window).
the plurality of status values generate a score that exceeds a threshold (Yao, pg 6 par7-par11 teaches S222, the cloud node calculates [generate a score] a resource state change value based on the resource state value and the recorded resource state value……S223. When the resource state change value is greater than the resource monitoring threshold [that exceeds a threshold], the cloud node determines that the resource state value meets the preset push condition).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to hold a plurality of status values for a monitored resource; the plurality of status values generate a score that exceeds a threshold, as taught by Yao in the network device of Mathur and Hu, so the resource monitoring of the cloud computing data center is to improve the operation and service quality of the cloud computing data center, and to monitor the usage and operation of various resources in the cloud computing data center, see Yao pg3 col2.
          Mathur, Hu and Yao do not explicitly disclose including at least a first sliding window, for the monitored resource, to determine a current status of the monitored resource, to update the first sliding window with the current status,  to determine a first sliding window status based on whether a first sliding window, and to determine whether to sleep the monitored resource based on a decision-making table that uses at least the first sliding window status as input updating a second sliding window to include the first 
          Jin however discloses including at least a first sliding window, (Jin, para0038 teaches the first sleep window [first sliding window]  and the first listening window represent a sleep window and a listening window that successively exist at an optional time point during the entire window in the sleep mode).
for the monitored resource, to determine a current status of the monitored resource, (Jin, par0042 teaches if transmission of data [monitored resource]  is generated during the first listening window (S103), the mobile terminal 100 decreases the second sleep window by a predetermined ratio (S104). If the data transmission is generated during the sleep window, the data is temporarily stored in a buffer until the subsequent listening window has arrived. The start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window).
to update the first sliding window with the current status, (Jin, para0042 teaches the start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window).
 to determine a first sliding window status based on whether a first sliding window, (Jin, para0057 the terminal 100 starts counting simultaneously with starting the first listening window and transmits a message requesting that the second sleep window is increased to the base station 200, if transmission or receipt of data is not generated during a predetermined time. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the first listening window for a predetermined time, and a counting device. The base station 200 that receives the second sleep window increase request message transmits the response message thereto to the mobile terminal 100 and increases the first sleep window).
and to determine whether to sleep the monitored resource based on a decision-making table that uses at least the first sliding window status as input. (Jin, par0062 teaches in the sleep mode, the mobile terminal 100 and the base station 200 start counting simultaneously with starting the first listening window and increase the second sleep window according to the predetermined rule, if the transmission or receipt of data is not generated for a predetermined time. To this end, the mobile terminal 100 and the base station 200 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the first listening window for a predetermined time and a counting device. The predetermined rule may include the increase ratio of the sleep window. The second sleep window may be increased at a ratio of (the first sleep window+the first sleep window*1/n), (the first sleep window+the first sleep window*1/n2) or the first sleep window*n, etc).
updating a second sliding window to include the first sliding window status as a status value of the second sliding window; and a second sliding window status. (Jin, par0043-0045 teaches if the transmission or the receipt of data is generated during the first sleep window [first sliding window] or the first listening window, the mobile terminal 100 transmits a message to request that the second sleep window [second sliding window] is decreased, to the base station 200. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the sleep window or the listening window for a predetermined time. The base station 200 that received the second sleep window decrease request message transmits the response message thereto to the mobile terminal 100 and decreases the second sleep window. The second sleep window decrease request message or the response message to the request may include length information on the decreased second sleep window….Meanwhile, the second sleep window and the subsequent sleep window(s) may be decreased at the same ratio or may be decreased at different ratios. By way of example of the latter, the sleep window(s) subsequent to the second sleep window may be decreased at a ratio of (the first sleep window−the first sleep window*1/n), (the first sleep window−the first sleep window*1/n2), the first sleep window*1/n, etc.
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of including at least a first sliding window, for the monitored resource, to determine a current status of the monitored resource, to update the first sliding window with the current status,  to determine a first sliding window status based on whether a first sliding window, and to determine whether to sleep the monitored resource based on a decision-making table that uses at least the first sliding window status as input updating a second sliding window to include the first sliding window status as a status value of the second sliding window; and a second sliding window status, as taught by Jin in the network device of Mathur, Hu and Yao, so power saving mode that minimizes power 

As per claim 7, the combination of Mathur, Hu, Yao and Jin disclose the network device according to claim 6.
          Mathur further discloses wherein the packet processing system is further to sleep the resource for a pre-determined time where the input maps to a sleep value in the decision-making table. (Mathur, para0102 teaches executions of network command 183 which complete within such a sliding window of predetermined length are also referred to as recent executions (which form a set of executions used in determination of polling limit 18A). Each element A[i] of the array 184 (FIGS. 9B, 9C) identifies how many of the recent executions of the network I/O command 183 completed in a duration between “i” and “i−1” without process 320 going to sleep (or entering an operating system wait). Hence, each time step 304 or step 330 is performed as described above, process 320 automatically updates the just-described array 184 (FIGS. 9B, 9C)).

As per claim 8, the combination of Mathur, Hu, Yao and Jin disclose the network device according to claim 6.
          Mathur and Hu do not explicitly disclose a plurality of status values, generate a score that exceeds a threshold.
          Yao however discloses a plurality of status values, generate a score that exceeds a threshold (Yao, pg 6 par7-par11 teaches S222, the cloud node calculates [generate a score] a resource state change value based on the resource state value and the recorded resource state value……S223. When the resource state change value is greater than the resource monitoring threshold [that exceeds a threshold], the cloud node determines that the resource state value meets the preset push condition).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a plurality of status values, generate a score that exceeds threshold, as taught by Yao in the network device of Mathur and Hu, so the resource monitoring of the cloud computing data center is to improve the operation and service quality of the cloud computing data center, and to monitor the usage and operation of various resources in the cloud computing data center, see Yao pg3 col2.
          Mathur, Hu and Yao do not explicitly determining the second sliding window status based on whether, in the second sliding window.
          Jin however discloses determining the second sliding window status based on whether, in the second sliding window. (Jin, par0043-0045 teaches if the transmission or the receipt of data is generated during the first sleep window [first sliding window] or the first listening window, the mobile terminal 100 transmits a message to request that the second sleep window [second sliding window] is decreased, to the base station 200. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the sleep window or the listening window for a predetermined time. The base station 200 that received the second sleep window decrease request message transmits the response message thereto to the mobile terminal 100 and decreases the second sleep window. The second sleep window decrease request message or the response message to the request may include length information on the decreased second sleep window….Meanwhile, the second sleep window and the subsequent sleep window(s) may be decreased at the same ratio or may be decreased at different ratios. By way of example of the latter, the sleep window(s) subsequent to the second sleep window may be decreased at a ratio of (the first sleep window−the first sleep window*1/n), (the first sleep window−the first sleep window*1/n2), the first sleep window*1/n, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the second sliding window status based on whether, in the second sliding window, as taught by Jin in the network device of Mathur, Hu and Yao, so power saving mode that minimizes power consumption of a mobile terminal is supported in a wideband wireless access system including IEEE 802.16e, Wimax, Wibro, see Jin pg3 col2.

As per claim 9, the combination of Mathur, Hu, Yao and Jin disclose the network device according to claim 6.
          Mathur, Hu and Yao do not explicitly disclose wherein the packet processing system is further to shift values in the first sliding window after updating the first sliding window with the current status.
          Jin however discloses wherein the packet processing system is further to shift values in the first sliding window after updating the first sliding window with the current status. (Jin, par0042 teaches if transmission of data is generated during the first listening window (S103), the mobile terminal 100 decreases the second sleep window by a predetermined ratio (S104). If the data transmission is generated during the sleep window, the data is temporarily stored in a buffer until the subsequent listening window has arrived. The start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the packet processing system is further to shift values in the first sliding window after updating the first sliding window with the current status, as taught by Jin in the network device of Mathur, Hu and Yao, so power saving mode that minimizes power consumption of a mobile terminal is supported in a wideband wireless access system including IEEE 802.16e, Wimax, Wibro, see Jin pg3 col2.

As per claim 10, the combination of Mathur, Hu, Yao and Jin disclose the network device according to claim 6.
          Mathur further discloses wherein the monitored resource is a thread for packet processing, a set of threads for multi-queue packet processing, or a set of micro-tasks to be scheduled for processing. (Mathur, Fig.5A, para. 0079, 0119, 0120, teaches in some embodiments, when the command completes, instead of waiting for the sleep time period to end, the operating system  immediately move process (or thread) 20, 120 from the not-runnable queue to the runnable queue).

As per claim 11. A computing device implementing a plurality of virtual machines for implementing network function virtualization (NFV), (Mathur, para0123 teaches a cloud service provider provides access to cloud 1000 to one or more client devices 1010. Various service models may be implemented by cloud 1000 including but not limited to Software-as-a-Service (SaaS), Platform-as-a-Service (PaaS), and Infrastructure-as-a-Service (IaaS)).
wherein a virtual machine from the plurality of virtual machines is configured to execute a method to manage resources usage (Mathur, para0130 teaches in a few embodiment of cloud 1000, data sets and virtual resources (e.g., virtual machines, application instances, and threads) corresponding to different tenants are isolated to tenant-specific overlay networks, which are maintained by cloud 1000).
the method using a sliding window template (Mathur, para0044 teaches a set of recent executions used in the determination may be selected to be those executions of the processor-external command which complete in a sliding window of a fixed size).
the computing device comprising: a non-transitory machine-readable medium having stored therein a packet processing system with a non-busy looping mode; (Mathur, para0114 teaches any non-transitory computer readable medium tangibly embodying software (also called “computer instructions”) may be used in implementing one or more acts or steps described above in reference to FIGS. 1A, 1B, 3A, 4, 5A, 5B, 6A, 6B, 6C, 7A and 7B, 8, 9A and 9C. Such software may include program codes stored in memory 180, 1060 and executed by processors 140-143, and processors 1040-1043 (FIG. 10). [These processors are with a no-busy looping mode].
(Mathur, para0121 teaches depending on the embodiment, either or both of computers 110 and 190, which perform one or more acts or steps described above in reference to FIGS. 1A, 1B, 3A, 4, 5A, 5B, 6A, 6B, 6C, 7A and 7B, 8, 9A and 9C, may be implemented in a system 1000, described below as a “cloud”. Cloud 1000 (FIG. 10) of some embodiments includes a pool of resources including, for example, a relational database management system (RDBMS) executing in one or more processors 1040-1043 of server computer 190. Examples of additional resources 1030 which may be included in the pool are processor, server, data storage, virtual machine (VM), platform, and/or other software applications).
the packet processing system to initialize the sliding window template (Mathur, para0044 teaches a set of recent executions used in the determination may be selected to be those executions of the processor-external command which complete in a sliding window of a fixed size (e.g. 1 minute in duration, or 1000 executions) which ends when a current execution of the processor-external command start).
          Mathur however does not explicitly disclose to decrease busy-looping.
          Hu however discloses to decrease busy-looping (Hu, col3 lines52-59 teaches the sending process might generate an "on" bit by performing time consuming operations (e.g., by busy-looping or using NOPs to waste CPU cycles) to use up an entire 10-ms quantum. The sending process could similarly generate an "off" bit by stopping at 5 ms (e.g., by using a WAIT instruction to surrender control of the CPU after issuing enough NOPs or other time consuming instructions to use up 5 ms)).

          Mathur and Hu do not explicitly disclose to hold a plurality of status values for a monitored resource; the plurality of status values generate a score that exceeds a threshold.
          Yao however discloses to hold a plurality of status values for a monitored resource (Yao, pg 6 par6 teaches before the cloud node pushes the acquired resource state value into the resource monitoring window, first determining whether the capacity of the resource monitoring window is full, and if so, moving the earliest resource state value out of the window, and then The obtained resource status value is pushed into the resource monitoring window [hold a plurality of status values for a monitored resource]; otherwise, the newly acquired resource status value is directly pushed into the resource monitoring window).
the plurality of status values generate a score that exceeds a threshold (Yao, pg 6 par7-par11 teaches S222, the cloud node calculates [generate a score] a resource state change value based on the resource state value and the recorded resource state value……S223. When the resource state change value is greater than the resource monitoring threshold [that exceeds a threshold], the cloud node determines that the resource state value meets the preset push condition).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to hold a plurality of status values for a monitored resource; the plurality of status values generate a score that exceeds a threshold, as taught by Yao in the computing device of Mathur and Hu, so the resource monitoring of the cloud computing data center is to improve the operation and service quality of the cloud computing data center, and to monitor the usage and operation of various resources in the cloud computing data center, see Yao pg3 col2.
          Mathur, Hu and Yao do not explicitly disclose including at least a first sliding window, for the monitored resource, to determine a current status of the monitored resource, to update the first sliding window with the current status, to determine a first sliding window status based on whether a first sliding window, and to determine whether to sleep the monitored resource based on a decision-making table that uses at least the first sliding window status as input, updating a second sliding window to include the first sliding window status as a status value of the second sliding window; and a second sliding window status.
          Jin however discloses including at least a first sliding window, (Jin, para0038 teaches the first sleep window [first sliding window]  and the first listening window represent a sleep window and a listening window that successively exist at an optional time point during the entire window in the sleep mode).
(Jin, par0042 teaches if transmission of data [monitored resource]  is generated during the first listening window (S103), the mobile terminal 100 decreases the second sleep window by a predetermined ratio (S104). If the data transmission is generated during the sleep window, the data is temporarily stored in a buffer until the subsequent listening window has arrived. The start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window).
to update the first sliding window with the current status, (Jin, para0042 teaches the start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window.).
to determine a first sliding window status based on whether a first sliding window, (Jin, para0057 the terminal 100 starts counting simultaneously with starting the first listening window and transmits a message requesting that the second sleep window is increased to the base station 200, if transmission or receipt of data is not generated during a predetermined time. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the first listening window for a predetermined time, and a counting device. The base station 200 that receives the second sleep window increase request message transmits the response message thereto to the mobile terminal 100 and increases the first sleep window).
 (Jin, par0062 teaches in the sleep mode, the mobile terminal 100 and the base station 200 start counting simultaneously with starting the first listening window and increase the second sleep window according to the predetermined rule, if the transmission or receipt of data is not generated for a predetermined time. To this end, the mobile terminal 100 and the base station 200 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the first listening window for a predetermined time and a counting device. The predetermined rule may include the increase ratio of the sleep window. The second sleep window may be increased at a ratio of (the first sleep window+the first sleep window*1/n), (the first sleep window+the first sleep window*1/n2) or the first sleep window*n, etc).
updating a second sliding window to include the first sliding window status as a status value of the second sliding window; and a second sliding window status. (Jin, par0043-0045 teaches if the transmission or the receipt of data is generated during the first sleep window [first sliding window] or the first listening window, the mobile terminal 100 transmits a message to request that the second sleep window [second sliding window] is decreased, to the base station 200. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the sleep window or the listening window for a predetermined time. The base station 200 that received the second sleep window decrease request message transmits the response message thereto to the mobile terminal 100 and decreases the second sleep window. The second sleep window decrease request message or the response message to the request may include length information on the decreased second sleep window….Meanwhile, the second sleep window and the subsequent sleep window(s) may be decreased at the same ratio or may be decreased at different ratios. By way of example of the latter, the sleep window(s) subsequent to the second sleep window may be decreased at a ratio of (the first sleep window−the first sleep window*1/n), (the first sleep window−the first sleep window*1/n2), the first sleep window*1/n, etc.
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of including at least a first sliding window, for the monitored resource, to determine a current status of the monitored resource, to update the first sliding window with the current status, to determine a first sliding window status based on whether a first sliding window, and to determine whether to sleep the monitored resource based on a decision-making table that uses at least the first sliding window status as input, updating a second sliding window to include the first sliding window status as a status value of the second sliding window; and a second sliding window status, as taught by Jin in the computing device of Mathur, Hu and Yao, so power saving mode that minimizes power consumption of a mobile terminal is supported in a wideband wireless access system including IEEE 802.16e, Wimax, Wibro, see Jin pg3 col2.

As per claim 12, the combination of Mathur, Hu, Yao and Jin disclose the computing device according to claim 11.
(Mathur, para0102 teaches executions of network command 183 which complete within such a sliding window of predetermined length are also referred to as recent executions (which form a set of executions used in determination of polling limit 18A). Each element A[i] of the array 184 (FIGS. 9B, 9C) identifies how many of the recent executions of the network I/O command 183 completed in a duration between “i” and “i−1” without process 320 going to sleep (or entering an operating system wait). Hence, each time step 304 or step 330 is performed as described above, process 320 automatically updates the just-described array 184 (FIGS. 9B, 9C)).

As per claim 13, the combination of Mathur, Hu, Yao and Jin disclose the computing device according to claim 11.
          Mathur and Hu do not explicitly disclose a plurality of status values, generate a score that exceeds a threshold.
          Yao however discloses a plurality of status values, generate a score that exceeds a threshold (Yao, pg 6 par7-par11 teaches S222, the cloud node calculates [generate a score] a resource state change value based on the resource state value and the recorded resource state value……S223. When the resource state change value is greater than the resource monitoring threshold [that exceeds a threshold], the cloud node determines that the resource state value meets the preset push condition).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a 
          Mathur, Hu and Yao do not explicitly determining the second sliding window status based on whether, in the second sliding window.
          Jin however discloses determining the second sliding window status based on whether, in the second sliding window. (Jin, par0043-0045 teaches if the transmission or the receipt of data is generated during the first sleep window [first sliding window] or the first listening window, the mobile terminal 100 transmits a message to request that the second sleep window [second sliding window] is decreased, to the base station 200. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the sleep window or the listening window for a predetermined time. The base station 200 that received the second sleep window decrease request message transmits the response message thereto to the mobile terminal 100 and decreases the second sleep window. The second sleep window decrease request message or the response message to the request may include length information on the decreased second sleep window….Meanwhile, the second sleep window and the subsequent sleep window(s) may be decreased at the same ratio or may be decreased at different ratios. By way of example of the latter, the sleep window(s) subsequent to the second sleep window may be decreased at a ratio of (the first sleep window−the first sleep window*1/n), (the first sleep window−the first sleep window*1/n2), the first sleep window*1/n, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the second sliding window status based on whether, in the second sliding window, as taught by Jin in the computing device of Mathur, Hu and Yao, so power saving mode that minimizes power consumption of a mobile terminal is supported in a wideband wireless access system including IEEE 802.16e, Wimax, Wibro, see Jin pg3 col2.

As per claim 14, the combination of Mathur, Hu, Yao and Jin disclose the computing device according to claim 11.
          Mathur, Hu and Yao do not explicitly disclose wherein the packet processing system is further to shift values in the first sliding window after updating the first sliding window with the current status.
          Jin however discloses wherein the packet processing system is further to shift values in the first sliding window after updating the first sliding window with the current status. (Jin, par0042 teaches if transmission of data is generated during the first listening window (S103), the mobile terminal 100 decreases the second sleep window by a predetermined ratio (S104). If the data transmission is generated during the sleep window, the data is temporarily stored in a buffer until the subsequent listening window has arrived. The start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the packet processing system is further to shift values in the first sliding window after updating the first sliding window with the current status, as taught by Jin in the computing device of Mathur, Hu and Yao, so power saving mode that minimizes power consumption of a mobile terminal is supported in a wideband wireless access system including IEEE 802.16e, Wimax, Wibro, see Jin pg3 col2.

As per claim 15, the combination of Mathur, Hu, Yao and Jin disclose the computing device according to claim 11.
          Mathur further discloses wherein the monitored resource is a thread for packet processing, a set of threads for multi-queue packet processing, or a set of micro-tasks to be scheduled for processing. (Mathur, Fig.5A, para. 0079, 0119, 0120, teaches in some embodiments, when the command completes, instead of waiting for the sleep time period to end, the operating system  immediately move process (or thread) 20, 120 from the not-runnable queue to the runnable queue).

As per claim 16. A non-transitory machine-readable medium having stored therein a set of instructions, (Mathur, para0114 teaches any non-transitory computer readable medium tangibly embodying software (also called “computer instructions”) may be used in implementing one or more acts or steps described above in reference to FIGS. 1A, 1B, 3A, 4, 5A, 5B, 6A, 6B, 6C, 7A and 7B, 8, 9A and 9C. Such software may include program codes stored in memory 180, 1060 and executed by processors 140-143, and processors 1040-1043 (FIG. 10).
which when executed by a computing device cause the computing device to perform set of operation of a method to manage resources (Mathur, para0121 teaches the just-described resources 140-143, 1002 and additional resources 1030 may be dynamically assigned by server computer 190 to the requests and/or client devices 1010 on an on-demand basis. One or more resources 140-143, 1002, 1030 which are assigned to each particular client device 1010 may be scaled up or down based on the services requested by the particular client device).
the method using a sliding window template (Mathur, para0044 teaches a set of recent executions used in the determination may be selected to be those executions of the processor-external command which complete in a sliding window of a fixed size).
          Mathur however does not explicitly disclose to decrease busy-looping.
          Hu however discloses to decrease busy-looping (Hu, col3 lines52-59 teaches the sending process might generate an "on" bit by performing time consuming operations (e.g., by busy-looping or using NOPs to waste CPU cycles) to use up an entire 10-ms quantum. The sending process could similarly generate an "off" bit by stopping at 5 ms (e.g., by using a WAIT instruction to surrender control of the CPU after issuing enough NOPs or other time consuming instructions to use up 5 ms)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to decrease busy-looping, as taught by Hu in the non-transitory machine-readable medium 
          Mathur and Hu do not explicitly disclose to hold a plurality of status values for a monitored resource; the plurality of status values generate a score that exceeds a threshold.
          Yao however discloses to hold a plurality of status values for a monitored resource (Yao, pg 6 par6 teaches before the cloud node pushes the acquired resource state value into the resource monitoring window, first determining whether the capacity of the resource monitoring window is full, and if so, moving the earliest resource state value out of the window, and then The obtained resource status value is pushed into the resource monitoring window [hold a plurality of status values for a monitored resource]; otherwise, the newly acquired resource status value is directly pushed into the resource monitoring window).
the plurality of status values generate a score that exceeds a threshold (Yao, pg 6 par7-par11 teaches S222, the cloud node calculates [generate a score] a resource state change value based on the resource state value and the recorded resource state value……S223. When the resource state change value is greater than the resource monitoring threshold [that exceeds a threshold], the cloud node determines that the resource state value meets the preset push condition).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to 
          Mathur, Hu and Yao do not explicitly disclose including at least a first sliding window, for the monitored resource; determining a current status of the monitored resource; updating the first sliding window with the current status; determining a first sliding window status based on whether a first sliding window; and determining whether to sleep the monitored resource based on a decision-making table that uses at least the first sliding window status as input, updating a second sliding window to include the first sliding window status as a status value of the second sliding window; and a second sliding window status.
          Jin however discloses including at least a first sliding window, (Jin, para0038 teaches the first sleep window [first sliding window]  and the first listening window represent a sleep window and a listening window that successively exist at an optional time point during the entire window in the sleep mode).
for the monitored resource; determining a current status of the monitored resource; (Jin, par0042 teaches if transmission of data [monitored resource] is generated during the first listening window (S103), the mobile terminal 100 decreases the second sleep window by a predetermined ratio (S104). If the data transmission is generated during the sleep window, the data is temporarily stored in a buffer until the subsequent listening window has arrived. The start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window).
updating the first sliding window with the current status; (Jin, para0042 teaches the start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window).
determining a first sliding window status based on whether a first sliding window; (Jin, para0057 the terminal 100 starts counting simultaneously with starting the first listening window and transmits a message requesting that the second sleep window is increased to the base station 200, if transmission or receipt of data is not generated during a predetermined time. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the first listening window for a predetermined time, and a counting device. The base station 200 that receives the second sleep window increase request message transmits the response message thereto to the mobile terminal 100 and increases the first sleep window).
and determining whether to sleep the monitored resource based on a decision-making table that uses at least the first sliding window status as input (Jin, par0062 teaches in the sleep mode, the mobile terminal 100 and the base station 200 start counting simultaneously with starting the first listening window and increase the second sleep window according to the predetermined rule, if the transmission or receipt of data is not generated for a predetermined time. To this end, the mobile terminal 100 and the base station 200 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the first listening window for a predetermined time and a counting device. The predetermined rule may include the increase ratio of the sleep window. The second sleep window may be increased at a ratio of (the first sleep window+the first sleep window*1/n), (the first sleep window+the first sleep window*1/n2) or the first sleep window*n, etc).
updating a second sliding window to include the first sliding window status as a status value of the second sliding window; and a second sliding window status. (Jin, par0043-0045 teaches if the transmission or the receipt of data is generated during the first sleep window [first sliding window] or the first listening window, the mobile terminal 100 transmits a message to request that the second sleep window [second sliding window] is decreased, to the base station 200. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the sleep window or the listening window for a predetermined time. The base station 200 that received the second sleep window decrease request message transmits the response message thereto to the mobile terminal 100 and decreases the second sleep window. The second sleep window decrease request message or the response message to the request may include length information on the decreased second sleep window….Meanwhile, the second sleep window and the subsequent sleep window(s) may be decreased at the same ratio or may be decreased at different ratios. By way of example of the latter, the sleep window(s) subsequent to the second sleep window may be decreased at a ratio of (the first sleep window−the first sleep window*1/n), (the first sleep window−the first sleep window*1/n2), the first sleep window*1/n, etc.
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of including at least a first sliding window, for the monitored resource; determining a current status of the monitored resource; updating the first sliding window with the current status; determining a first sliding window status based on whether a first sliding window; and determining whether to sleep the monitored resource based on a decision-making table that uses at least the first sliding window status as input, updating a second sliding window to include the first sliding window status as a status value of the second sliding window; and a second sliding window status, as taught by Jin in the non-transitory machine-readable medium of Mathur, Hu and Yao, so power saving mode that minimizes power consumption of a mobile terminal is supported in a wideband wireless access system including IEEE 802.16e, Wimax, Wibro, see Jin pg3 col2.

As per claim 17, the combination of Mathur, Hu, Yao and Jin disclose the non-transitory machine-readable medium according to claim 16.
          Mathur further discloses wherein the operations are further comprising: sleeping the resource for a pre-determined time where the input maps to a sleep value in the decision-making table. (Mathur, para0102 teaches executions of network command 183 which complete within such a sliding window of predetermined length are also referred to as recent executions (which form a set of executions used in determination of polling limit 18A). Each element A[i] of the array 184 (FIGS. 9B, 9C) identifies how many of the recent executions of the network I/O command 183 completed in a duration between “i” and “i−1” without process 320 going to sleep (or entering an operating system wait). Hence, each time step 304 or step 330 is performed as described above, process 320 automatically updates the just-described array 184 (FIGS. 9B, 9C)).

As per claim 18, the combination of Mathur, Hu, Yao and Jin disclose the non-transitory machine-readable medium according to claim 16.
          Mathur and Hu do not explicitly disclose a plurality of status values, generate a score that exceeds a threshold.
          Yao however discloses a plurality of status values, generate a score that exceeds a threshold (Yao, pg 6 par7-par11 teaches S222, the cloud node calculates [generate a score] a resource state change value based on the resource state value and the recorded resource state value……S223. When the resource state change value is greater than the resource monitoring threshold [that exceeds a threshold], the cloud node determines that the resource state value meets the preset push condition).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a plurality of status values, generate a score that exceeds a threshold, as taught by Yao in the non-transitory machine-readable medium of Mathur and Hu, so the resource monitoring of the cloud computing data center is to improve the operation and service quality of the cloud computing data center, and to monitor the usage and operation of various resources in the cloud computing data center, see Yao pg3 col2.

          Jin however discloses determining the second sliding window status based on whether, in the second sliding window. (Jin, par0043-0045 teaches if the transmission or the receipt of data is generated during the first sleep window [first sliding window] or the first listening window, the mobile terminal 100 transmits a message to request that the second sleep window [second sliding window] is decreased, to the base station 200. To this end, the mobile terminal 100 may include a monitoring device that monitors whether the transmission or the receipt of data is generated during the sleep window or the listening window for a predetermined time. The base station 200 that received the second sleep window decrease request message transmits the response message thereto to the mobile terminal 100 and decreases the second sleep window. The second sleep window decrease request message or the response message to the request may include length information on the decreased second sleep window….Meanwhile, the second sleep window and the subsequent sleep window(s) may be decreased at the same ratio or may be decreased at different ratios. By way of example of the latter, the sleep window(s) subsequent to the second sleep window may be decreased at a ratio of (the first sleep window−the first sleep window*1/n), (the first sleep window−the first sleep window*1/n2), the first sleep window*1/n, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the second sliding window status based on whether, in the second sliding window, as taught by Jin in the non-transitory machine-readable medium of Mathur, Hu 

As per claim 19, the combination of Mathur, Hu, Yao and Jin disclose the non-transitory machine-readable medium according to claim 16.
          Mathur, Hu and Yao do not explicitly disclose wherein the operations are further comprising: shifting values in the first sliding window after updating the first sliding window with the current status.
          Jin however discloses wherein the operations are further comprising: shifting values in the first sliding window after updating the first sliding window with the current status. (Jin, par0042 teaches if transmission of data is generated during the first listening window (S103), the mobile terminal 100 decreases the second sleep window by a predetermined ratio (S104). If the data transmission is generated during the sleep window, the data is temporarily stored in a buffer until the subsequent listening window has arrived. The start of the decrease of the sleep window such as step S104 may be limited to not be performed until the first sleep window exceeds the length of the predetermined maximum sleep window).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the operations are further comprising: shifting values in the first sliding window after updating the first sliding window with the current status, as taught by Jin in the method of Mathur, Hu and Yao, so power saving mode that minimizes power 

As per claim 20, the combination of Mathur, Hu, Yao and Jin disclose the non-transitory machine-readable medium according to claim 16.
          Mathur further discloses wherein the monitored resource is a thread for packet processing, a set of threads for multi-queue packet processing, or a set of micro-tasks to be scheduled for processing. (Mathur, Fig.5A, para. 0079, 0119, 0120, teaches in some embodiments, when the command completes, instead of waiting for the sleep time period to end, the operating system  immediately move process (or thread) 20, 120 from the not-runnable queue to the runnable queue).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442